Name: Commission Regulation (EEC) No 1656/81 of 22 June 1981 amending Regulation (EEC) No 2819/79 making the importation of certain textile products originating in certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 165/8 Official Journal of the European Communities 23 . 6 . 81 COMMISSION REGULATION (EEC) No 1656/81 of 22 June 1981 amending Regulation (EEC) No 2819/79 making the importation of certain textile products originating in certain third countries subject to Community surveillance establishing preferential arrangements with the Community no longer exist with regard to certain imports originating in Spain ; whereas those measures should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( l), and in particular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation, Whereas, by Regulation (EEC) No 2819/79 (2), as extended by Regulation (EEC) No 2936/80 (3), the Commission made the importation of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas the reasons which justified the introduction of these measures in respect of imports from the Medi ­ terranean countries which had signed Agreements In the Annex to Regulation (EEC) No 2819/79, the entries relating to categories 12, 25, 28 and 31 are hereby deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1981 . For the Commission Ã tienne DAVIGNON Vice-President 0) OJ No L 131 , 29 . 5 . 1979 , p . 15 . (2) OJ No L 320, 15. 12 . 1979, p. 9 . (*) OJ No L 305, 14 . 11 . 1980, p . 12 .